Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 13, 2021

The Court of Appeals hereby passes the following order:

A22A0018. WASHINGTON v. DUBE.

      In this case involving child custody, appellant appeals from a contempt order
issued by the trial court for a violation of its final custody order. On June 7, 2021,
however, this Court issued an opinion in which we vacated the trial court’s final
custody order and remanded the case for additional factual findings consistent with
the opinion. Our determination that the underlying order be vacated had the effect of
dissolving the contempt order at issue in this appeal. See Atlanta
Journal-Constitution v. Jewell, 251 Ga. App. 808, 809 (1) (555 SE2d 175) (2001).
Accordingly, this appeal is DISMISSED as MOOT.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/13/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.